Citation Nr: 0123255	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-00 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased evaluation for hearing loss, 
currently evaluated as noncompensable.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the veteran's claim of 
entitlement to service connection for tinnitus, and continued 
the veteran's evaluation for his service connected hearing 
loss at a noncompensable level. 

The veteran's claim for an increased rating for his hearing 
loss will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1. The RO, in a decision dated October 1981, denied the 
veteran service connection for tinnitus.  This was a final 
disallowance of this claim.

2. Evidence received since the October 1981 decision is new 
and material to the veteran's claim of service connection 
for tinnitus.

3. The evidence sufficiently demonstrates that the veteran 
has tinnitus attributable to service.


CONCLUSIONS OF LAW

1. An October 1981 RO decision which denied service 
connection for tinnitus is a final decision.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
tinnitus is new and material, and this claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §  3.156(a) 
(2001).

3. With resolution of all reasonable doubt in the veteran's 
favor, his tinnitus resulted from his service on active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for service 
connection for tinnitus.  There is no issue as to substantial 
completeness of the application.  See 38 U.S.C.A. § 5102 
(West Supp. 2001).  VA has secured all VA and private medical 
records that the veteran has indicated are available and 
pertinent to his claim, and VA has satisfied its duty to 
assist with respect to such records.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  In addition, the veteran has 
been advised of the evidence necessary to substantiate his 
claim, by means of the statement of the case and rating 
decision issued regarding his claim.  See 38 U.S.C.A. § 
5103(a) (West Supp. 2001).  Therefore, the Board finds that 
the requirements with regard to notice and development of the 
veteran's claim, have been satisfied.


The veteran and his representative contend that service 
connection is warranted for tinnitus.  Specifically, the 
veteran contends that the tinnitus he suffers from is as a 
result of the same incident which caused his hearing loss, 
for which he is service connected at a noncompensable 
evaluation.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection for certain 
conditions, such as organic diseases of the nervous system, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In an October 1981 decision, the RO denied a January 1981 
claim of entitlement to service connection for tinnitus.  The 
RO denied the veteran's claim because the veteran's service 
medical records were found to be negative for any complaint 
of tinnitus.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated October 1981.  Evans.

The new evidence submitted consists of an outpatient 
treatment report and the report of VA examinations. 

The veteran received a VA audiological examination in May 
1996.  The report of that examination indicates, in relevant 
part, that the veteran reported a history of military noise 
exposure resulting in tinnitus and hearing loss.  Further, 
the veteran indicated that he had no history of noise 
exposure other than the military, and no history of ear 
infections, dizziness, imbalance, or familial hearing loss.  
The veteran reported that his tinnitus was constant and 
bilateral, and affected his daily living by causing listening 
difficulties.  The veteran reported that the pitch was high, 
and that the loudness was equal to or greater than 
conversational speech, however, from time to time, the 
ringing in one or both ears would increase in severity.

An outpatient treatment report dated October 1995 indicates 
that the veteran at that time continued to complain of 
hearing loss and tinnitus since Vietnam.

The veteran was given another audiometric test in January 
1996.  The results of that examination indicate that the 
veteran reported bilateral tinnitus since 1967.

Taking into account all relevant evidence, and resolving all 
doubt in favor of the veteran, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
tinnitus.  In particular, the statements of the veteran 
indicating that he has suffered from tinnitus since service 
are considered relevant and probative to the issue of whether 
the veteran's tinnitus is related to service.

As this case has been reopened, based upon the submission of 
new and material evidence, the Board must now decide whether 
the veteran's tinnitus is related to service.

Again, taking into account all relevant evidence, and 
resolving all doubt in favor of the veteran, the Board finds 
that it is at least as likely as not that the veteran's 
tinnitus resulted from his active duty service.  In this 
regard, it is noted that the veteran is already service 
connected for his hearing loss, which indicates that he 
suffered from some form of acoustic trauma in service.  In 
light of this, and the fact that the veteran is reporting 
that he has suffered from tinnitus since service, the Board 
finds that service connection is warranted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The veteran also contends that an increased rating is 
warranted for his service-connected hearing loss, currently 
evaluated at a noncompensable level.

The Bord notes that the veteran's most recent VA audiological 
examination, dated October 1997, does not contain any values 
for decibel loss at 3000 Hertz, a requirement for evaluation 
under the regulations.  The Supplemental Statement of the 
Case dated September 2000 notes this defect in the 
examination, but merely indicates that, because of this 
defect, the examination cannot be used in determining the 
evaluation of the veteran's hearing loss.  

The Board, however, agrees with the veteran's statement, in 
his informal hearing presentation dated August 2001, that, 
since this examination was recognized by the RO as 
inadequate,  the veteran is entitled to receive another 
examination which would be acceptable for rating purposes.  
Further, the Board notes that the veteran, again in his 
informal hearing presentation, indicates that there are both 
VA and private medical reports available regarding his 
hearing loss that have not yet been associated with the 
veteran's claims folder.  As such, this case must also be 
remanded to obtain any available relevant records not already 
associated with the claims folder.

Further, the Board notes that there has been a change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See 38 U.S.C. §§ 5103, 5103A, 
5107 (West Supp. 2001).  As such, this case is also remanded 
to ensure compliance with this new law.


Accordingly, this case is REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care 
providers and VA facilities who have 
treated the veteran for his hearing 
loss.  After securing any necessary 
release(s), the RO should request 
copies of all indicated relevant 
records which have not been previously 
secured and associated with the claims 
folder.  The RO should also associate 
with the veteran's claims folder any 
available records from VA facilities 
that are not already of record.  If 
the search for any requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and he should be 
so notified.

2. After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the severity of his hearing loss.  It 
is imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder and acknowledges such review in 
the examination report.  All necessary 
tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  The examiner must set forth a 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determination.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 



